DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 5-7, and 9-20 are pending in this application.
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.
Claim 7 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 July 2020.

Claims 1, 2, 5, 6, and 9-20 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 16 December 2020:
Claims 1, 2, 5, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vucak et al. (“Vucak”, US 2014/0004348) in view of Passaretti (US Patent 5,043,017).  
Regarding claim 1, Vucak teaches a method of producing an implant (e.g., paragraph [0081]), comprising bonding large particles to small particles to form composite particles (i.e. a powder thereof; e.g., paragraph [0052]), wherein the large particles comprise at least one polymer (e.g., paragraph [0055]) and the small particles comprise calcium carbonate particles (e.g., paragraphs [0056], [0058]).  Vucak teaches the small particles are obtained by coating calcium carbonate particles with one or more components comprising 0.1-5.0wt% (with 0.3-1.0wt% being preferred) of such materials as weak acids (alkylphosphonic acids or alkylcarboxylic acids being preferred) and the alkali metal salts/conjugate bases thereof (alkali alkylphosphonates or alkali alkylcarboxylates being preferred) (e.g., see paragraphs [0105]-[0120], [0123], [0124], [0127]).  Although Vucak does not teach a specific example simultaneously employing both a weak acid and an alkali metal salt/conjugate base thereof within the claimed ranges, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given Vucak’s teaching of the appropriateness of employing “at least one” of its above-detailed components within the claimed ranges.  It has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  Further, employing Vucak’s weak acid and alkali metal salt/conjugate base thereof would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given Vucak’s teaching of the appropriateness and preferability thereof. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”), In re Leshin, 125 USPQ 416, 417-18 (CCPA 1960) (similar statement); MPEP 2144.07. See also Pfizer v. Apotex, 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) (holding that selecting from a set of 53 anions known to be acceptable for the given purpose would still give rise to a reasonable expectation of success [despite the size of the set]); MPEP 2143 E&G.  Vucak teaches the use of resorbable polymers (i.e., absorbable polymers) is particularly advantageous (e.g., paragraph [0081]).  Regarding forming a 3-D structure (claims 1, 17 as amended), Vucak teaches the implants may be formed into 3-D structures, such as bolts (e.g., paragraph [0215]).
While Vucak teaches stabilizing calcium carbonate particles with at least one substance chosen from weak acids and conjugate bases (e.g., paragraphs [0105]-[0120]), Vucak does not specifically teach sodium hexametaphosphate and phosphoric acid (Applicant’s elected species) on the surface of (i.e., coated on) the calcium carbonate particles.
Passaretti is in the same field of endeavor of stabilizing calcium carbonate particles (e.g., abstract) as a filler material (such as Vucak’s implants that comprise calcium carbonate), and teaches calcium carbonate is desirably coated/combined with a conjugate base and weak acid (such as Vucak does with its calcium carbonate as detailed above, e.g., see Vucak, paragraphs [0105] and [0144]) to advantageously acid-stabilize/impart enhanced pH stability to the calcium carbonate; sodium hexametaphosphate and phosphoric acid are preferred for such a purpose. See Passaretti at, e.g., abstract; col. 3, lines17-27; col. 4, lines 17-37; col. 5, lines 52-56, and col. 6, lines 14-20.  
In view of the foregoing, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vucak’s overall methodology by employing sodium hexametaphosphate as a conjugate base (i.e. alkali metal salt of the corresponding acid) and phosphoric acid as a weak acid as taught by Passaretti either a) instead of Vucak’s taught/suggested weak acids and the alkali metal salts/conjugate bases thereof, or b) in conjunction therewith, to thereby achieve Passaretti’s taught advantage of acid-stabilizing and/or imparting enhanced pH stability to the calcium carbonate for use as a filler material (e.g. within Vucak’s large particles as detailed above vis-a-vis claim 15). MPEP 2143 A-B & G. Regarding rationale a), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made. See MPEP 2144.06 II. Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious." Id., citing In re Font, 675 F.2d 291, 213 USPQ 532 (CCPA 1982). As for rationale b), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06. 
Regarding the properties wherein the inhibiting calcium carbonate coating has a thermal stability and peak temperature higher than the absorbable polymer (claims 1 and 17 as amended), it is noted that, since the prior art teaches the same components (coated calcium carbonate particles, absorbable polymer) within the same process (forming an implant), the skilled artisan would reasonably expect it to possess the same properties, absent evidence to the contrary.
Regarding claim 2, it is noted that the limitation “utilized for increasing the thermal stability of the composition and/or for increasing the peak temperature of the composition and/or for improving the mechanical properties of the composition” recites intended use(s) for the inhibiting calcium carbonate, and does not recite additional structural and/or procedural features apart from what is already claimed.  Since Vucak teaches the same components (coated calcium carbonate particles) within the same process (forming an implant), it would be capable of said intended uses(s), absent evidence to the contrary.
Regarding claim 5, Vucak the amount of surface-active substances (on the calcium carbonate particles) is preferably in the range from 0.1 wt% to 5.0 wt% (e.g., paragraph [0127]).  Since Vucak teaches “at least one” surface-active substance may be present (e.g., paragraph [0105]), the skilled artisan would reasonably surmise the amount of each surface-active substance within a mixture of “at least one” surface-active substance would be up to 5.0 wt.%.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I. 
Regarding claim 6, Vucak teaches that, regarding the calcium carbonate particles, preference is given to spherical particles (e.g., paragraph [0097]), and the aspect ratio is preferably below 5 (e.g., paragraph [0098]).
Regarding claims 9-11, 15-17, 19, and 20, Vucak teaches the use of resorbable polymers (i.e., absorbable polymers) is particularly advantageous (e.g., paragraph [0081]).  Polylactic acids are particularly preferred (e.g., paragraph [0082]).  Suitable polymers include poly-D, poly-L, and poly-D,L-lactic acid (e.g., paragraph [0084]).  The polymers have an inherent viscosity in the range from 0.5 dl/g to 8.0 dl/g (e.g., paragraph [0087]), and a number average molecular weight preferably ranging from 750 g/mol to 1,000,000 g/mol (e.g., paragraph [0086]).  Regarding Applicant’s language “consisting essentially of” (new claim 17), it is noted that composite particles of Vucak require no components other than the polymer and the coated calcium carbonate particles.  
Regarding claim 12, Vucak teaches the weight fraction of calcium carbonate particles is at least 0.1 wt.% (e.g., paragraph [0189]). 
Regarding claims 13 (as amended), 14, and 18, Vucak teaches the weight fraction of calcium carbonate, based on the overall weight of the composite particles, lies advantageously in the range from 5.0 wt% to 50.0 wt% (e.g., paragraph [0189]), and the weight fraction of polymer, based on the overall weight of the polymer, lies advantageously in the range from 5.0 wt% to 95.0 wt% (e.g., paragraph [0190]).  These ranges encompass those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  

Response to Arguments
Applicant's arguments filed 11 March 2022 have been fully considered but they are not persuasive.  
Applicant argues Vucak pertains to composite particles used as an additive for producing components, such as medical components, and does not teach or suggest that Vucak’s composite particles are useful for paper products.  Applicant argues Passaretti pertains to material or methods for acid-stabilizing calcium carbonate for use in the manufacture of acidic paper, and does not teach that Passaretti’s particles have relevance for medical components or foamed articles, or more generally for the polymers, foams, resins or other materials specified in Vucak for making such articles.  Applicant argues Vucak pertains to calcium carbonate “baby particles”, and Passaretti does not suggest composite structures of this nature, or thermal degradation of polymers as in the field of the present invention.  
This argument is not persuasive because both references are directed to stabilizing calcium carbonate particles (e.g., see Passaretti, abstract, and Vucak, paragraphs [0105]-[0120]).  Even if, assuming arguendo, the references were directed to different fields of endeavor, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a).  In this case, even if the cited references are in a different field of endeavor, all the references are directed to the same "pertinent problem" of stabilizing calcium carbonate particles.  Therefore, the ordinarily skilled artisan, looking to stabilize the calcium carbonate particles of Vucak, would still look to the teachings of Passaretti and consider them relevant, and would be motivated to utilize the combination of sodium hexametaphosphate and phosphoric acid to stabilize its calcium carbonate, with a reasonable expectation of success.
Regarding stabilization of calcium carbonate, Applicant argues Vucak is not concerned about stabilizing the calcium carbonate against degradation by acid, but is instead saying that, in some contexts, it may be beneficial that calcium carbonate can exhibit calcium carbonate’s well-known buffering properties.  This argument is not persuasive because, while Vucak does teach calcium carbonate particles provide pH stabilization (buffering) (e.g., paragraph [0210]), Vucak also specifically teaches that the calcium carbonate particles themselves are advantageously stabilized by at least one substance, including weak acids or their conjugate bases (e.g., paragraphs [0105]-[0120]). 
Applicant also argues Passaretti teaches shielding the calcium carbonate particles from the acid environment (by coating them) in the context of making acidic paper, and describes the importance of Passaretti’s particles as acid-resistant because they are used in aqueous processes.  Applicant argues that, in contrast, Vucak teaches that the calcium salt particles are advantageously characterized by a “comparatively low water content”, and argues that the presence of water in Vucak would cause problems in further processing of the product in typical applications, such as extrusion.  This argument is not persuasive because Vucak does not teach the calcium carbonate particles cannot be used in aqueous processes, only that the particles themselves have a “low structural water content” (e.g., paragraph [0149]), and does not teach against their use in an aqueous process.  Additionally, Passaretti does not require that the calcium carbonate is in an aqueous slurry, but rather teaches that the calcium carbonate may be in a form such as an aqueous slurry or a dry powder (e.g., col. 5, lines 12-15).
Applicant also argues that Applicant’s examples demonstrate that composite particles made with the calcium carbonate treated according to the invention have superior properties to composite particles made with untreated calcium carbonate, citing the instant specification.  
This argument is not persuasive.  Applicant’s data in the specification has bee sully considered, but is not persuasive.  Applicant’s data compares the calcium carbonate of the claimed invention with untreated calcium carbonate; however, the closest prior art (i.e., calcium carbonate of Vucak) is already treated, and thus the data presented in the specification does not compare the closest prior art.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.S.F/           Examiner, Art Unit 1611                                                                                                                                                                                             /BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611